Case 19-16788-elf    Doc 28    Filed 02/21/20 Entered 02/21/20 13:50:58           Desc Main
                               Document      Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ________________________________________________________________________
  In Re:                              :
                                      : Chapter 13
          Heather N Lightle           :
          Thomas J Lightle            :
                                      :
                                      : Bankruptcy Case No: 19-16788ELF


                              PRAECIPE TO WITHDRAW


  TO THE COURT:

         Please withdraw the Certificate of No Response filed at Docket No. 27.




  Dated: February 21, 2020                                   /s/ Brad J. Sadek
                                                             Brad J. Sadek, Esquire
                                                             Counsel for Debtor
